Name: 2014/522/EU: Council Decision of 30 July 2014 appointing a Danish member and two Danish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-08-06

 6.8.2014 EN Official Journal of the European Union L 233/32 COUNCIL DECISION of 30 July 2014 appointing a Danish member and two Danish alternate members of the Committee of the Regions (2014/522/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the DanishGovernment, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 3 June 2010, by Council Decision 2010/312/EU (3), Ms Bente LAURIDSEN was appointed as alternate member until 25 January 2015. On 11 February 2014, by Council Decision 2014/79/EU (4), Mr Bent HANSEN was appointed as member and Mr Carl HOLST was appointed as alternate member until 25 January 2015. (2) A member's seat on the Committee of the Regions has become vacant following the end of the term of office of Mr Bent HANSEN. (3) Two alternate members' seats have become vacant following the end of the terms of office of Mr Carl HOLST and Ms Bente LAURIDSEN. HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: a) as member:  Mr Jess V. LAURSEN, Chairman of North Denmark Region and b) as alternate members:  Ms Jane STRANGE NIELSEN, Regional Councillor in Region Zealand  Mr Henrik QVIST, Regional Councillor in Central Denmark Region. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 July 2014. For the Council The President S. GOZI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 140, 8.6.2010, p. 27. (4) OJ L 44, 14.2.2014, p. 48.